Citation Nr: 0640027	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cancer of the bone with surgical disarticulation of the left 
hip, and if so, whether service connection is warranted for 
the claimed disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.

A Board videoconference hearing was held in December 2006.  A 
transcript of that hearing is associated with the claims 
folder.

The issue of whether service connection is warranted for 
cancer of the bone with surgical disarticulation of the left 
hip is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. A June 1996 Board decision denied the veteran's request to 
reopen his claim of entitlement to service connection for 
cancer of the bone with surgical disarticulation of the left 
hip, the veteran did not appeal this June 1996 Board 
decision.

2. Evidence associated with the claims file after the last 
final denial in June 1996 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for cancer of the bone with 
surgical disarticulation of the left hip.


CONCLUSIONS OF LAW

1. The June 1996 Board decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for cancer of the 
bone with surgical disarticulation of the left hip is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In other words, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

For purposes of evaluating the veteran's request to reopen 
his claim for service connection for residuals of a spine 
injury, the Board notes that a lengthy discussion of VCAA 
notice is unnecessary as the Board is reopening this claim.  
A review of the claims folder indicates that the veteran was 
not provided any VCAA notice regarding his request to reopen 
his claim of entitlement to service connection for cancer of 
the bone with surgical disarticulation of the left hip.  
Thus, he was not provided adequate notice in accordance with 
Kent regarding what constitutes "new and material 
evidence," nor was he provided notice regarding what the 
evidence must show in order to reopen his underlying claim of 
service connection.  However, seeing as the Board is 
reopening the veteran's claim, it finds such errors to be 
nonprejudicial to the veteran with regards to the issue of 
whether to reopen the veteran's claim of service connection 
for cancer of the bone with surgical disarticulation of the 
left hip.  

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as well as all relevant VA 
medical records and medical records provided by the veteran.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the issue of 
reopening the veteran's claim has been obtained, and that the 
case is ready for appellate review.

Analysis

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in a June 1996 Board decision, the evidence under 
consideration consisted of the veteran's service medical 
records, medical reports from Bethesda Hospital, a hospital 
report from the Clinical Center at the National Institute of 
Health, a March 1993 buddy statement, VA examinations from 
February 1956, October 1961, March 1991, and March 1993, a 
September 1993 rating decision denying the veteran's request 
to reopen his claim, and an April 1991 rating decision 
denying service connection for cancer of the bone with 
surgical disarticulation of the left hip.

The June 1996 Board decision notes that the veteran has not 
presented evidence linking the veteran's cancer to an 
incident of service or to a service-connected disability.  
The veteran was mailed a copy of the June 1996 Board 
decision.  As the veteran did not timely appeal the RO's 
decision, it became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1100 (2006).

In a February 2005 rating decision, the RO denied a request 
to reopen the veteran's claim of entitlement to service 
connection for cancer of the bone with surgical 
disarticulation of the left hip.  The veteran received notice 
of the decision and timely appealed it.

Following the Board's denial in June 1996, additional 
evidence was associated with the claims file, including more 
statements from the veteran, VA medical records from February 
2001 to April 2001 and from February 2004 to July 2004, and 
June 2001 and July 2004 VA examination reports.

Of note is the July 2004 VA fee basis examination report, in 
which the VA examiner provides an opinion that the veteran's 
service-connected left heel injury appears to have led to the 
development of his sarcoma which necessitated a left lower 
extremity amputation.  

The Board finds that the additional evidence submitted by the 
veteran in support of his claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board notes that all of the evidence listed above presents 
evidence which was not available at the time of the prior 
decision in this matter.  Therefore, the Board considers it 
to be new evidence.  The Board is also of the opinion that 
the July 2004 VA examination report and medical opinion is 
information that is material to the veteran's claim.  At the 
time of the June 1996 Board decision, there was no competent 
evidence in the record indicating a potential link between 
the veteran's cancer of the bone with surgical 
disarticulation of the left hip and service.  The newly 
submitted evidence, however, suggests that such a link may 
exist.  Therefore, presuming the credibility of the evidence 
submitted, the July 2004 VA examination report is new and 
material evidence.  See Justus, supra.  The Board therefore 
holds that the newly submitted evidence is so significant 
that it must be considered in order to fairly decide the 
merits of this claim, and as such, the claim for entitlement 
to service connection for cancer of the bone with surgical 
disarticulation of the left hip must be reopened for full 
review.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for cancer of the bone with 
surgical disarticulation of the left hip is reopened, and to 
this extent the claim is granted.


REMAND

The veteran contends that he injured his left heel in service 
when he jumped off of a tank in Korea, and that such injury 
never fully healed and led to the development of a sarcoma in 
1981.  The sarcoma eventually necessitated a hip 
disarticulation and amputation of the left lower extremity.  
At his December 2006 Board hearing, the veteran testified 
that medical professionals told him that his bone cancer and 
eventual amputation were the direct result of his in-service 
left heel injury.  

At a July 2004 VA examination the veteran described his in-
service injury to the examiner and indicated that he had 
never had plantar warts or calluses.  At the examination, the 
veteran described the injury he sustained as an open wound 
and noted that he was treated at the 21st Evacuation Hospital 
and placed on light duty following his injury.  Following an 
examination of the veteran, the examiner noted that it was 
his opinion that the veteran did not have plantar warts or 
calluses and that it appeared that his service-connected left 
heel injury led to the development of his left lower 
extremity sarcoma.  The Board notes that the examiner 
indicated that the veteran's claims folder was not available 
for review.

A review of the veteran's service medical records, however, 
reveals that in July 1954 the veteran was evacuated to the 
21st and treated for a plantar wart on his left heel.  The 
service medical records also indicate that he was placed on 
limited duty following this incident.  The veteran's service 
medical records reveal that the veteran had another plantar 
wart removed in August 1954, and the August 1954 service 
medical record notes that there was no infection present and 
that he was treated with a dry sterile dressing.

Additionally, a February 1956 post-service VA examination 
report notes that the veteran has a painful scar on left 
heel, as well as a quarter-sized callus.  The diagnosis 
provided by the VA examiner is painful scars and verruca 
plantaris of the lateral aspect of the left heel.

An October 1961 VA examination report, however, does not note 
any plantar warts or calluses on the veteran's left heel.  
Rather, the VA examiner notes a painful scar one inch in 
diameter on the lateral aspect of the left heel.  The 
diagnoses provided are possible neuroma on the left heel, 
possible arthritis of the left ankle and left heel, second 
degree bilateral pes planus, and moderate bilateral valgus of 
the heel.

In light of the above, the Board concludes that the competent 
medical evidence of record is insufficient to decide the 
veteran's claim and more development is necessary.  Although 
the July 2004 VA examination report's medical opinion 
indicates a link between the veteran's in-service left heel 
injury and bone cancer with amputation, this opinion was 
based solely on an interview with and examination of the 
veteran.  As was previously noted, the veteran's claims 
folder was not available for the examiner's review, and thus, 
it was noted that there was no evidence by history or 
examination of any plantar warts or calluses.  However, the 
veteran's service medical records clearly show that he was 
treated for plantar warts on his left heel in service.  In 
addition, the veteran's post-service medical records indicate 
that he had plantar warts and calluses, and possibly a 
neuroma.  In light of the positive nexus opinion and 
conflicting evidence regarding the veteran's medical history, 
the Board concludes that an additional VA examination with 
medical opinion is needed regarding whether the veteran's 
left heel injury is related to his sarcoma with amputation.  
Such examination and opinion should include a review of the 
veteran's claims folder, to include the July 2004 VA 
examination report and the veteran's service medical records.  

Additionally, the Board notes that the veteran was not 
provided any VCAA notice regarding his underlying claim of 
entitlement to service connection for cancer of the bone with 
surgical disarticulation of the left hip.  Therefore, the 
Board concludes that this case must be remanded for 
compliance with the required notice and duty to assist 
provisions because it would be potentially prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the 
Board cannot rectify this procedural deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish service 
connection.  See Dingess, supra.  

2. Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of the veteran's 
cancer of the bone with surgical 
disarticulation of the left hip.  The 
claims file, to include this REMAND, must 
be made available to the examiner for 
review, and the examiner should indicate 
that the claims folder was reviewed in 
conjunction with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's sarcoma/cancer of the 
bone with surgical disarticulation of the 
left hip is etiologically related to the 
veteran's active service.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether there is any relationship between 
the veteran's active service and his 
cancer of the bone with surgical 
disarticulation of the left hip, on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record after the April 2005 
statement of the case and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


